                                    85 Filed 08/25/21 Page 1 of 2
Case 7:20-cv-01591-KMK-JCM Document 86
                                    85 Filed 08/25/21 Page 2 of 2
Case 7:20-cv-01591-KMK-JCM Document 86




                                        The Court agrees with Plaintiff. The OAG’s
                                        request to, in effect, re-open fact discovery is
                                        untimely. Even taking into consideration
                                        counsel’s recent addition to this case, the
                                        OAG itself had plenty of time to make the
                                        request for the IME of Plaintiff.

                                        So Ordered.



                                       8/25/21
